Name: Commission Regulation (EEC) No 2555/92 of 1 September 1992 amending Regulation (EEC) No 1303/92 increasing to 447 000 tonnes the quantity of bread-making rye held by the Danish intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 2. 9. 92 Official Journal of the European Communities No L 256/5 COMMISSION REGULATION (EEC) No 2555/92 of 1 September 1992 amending Regulation (EEC) No 1303/92 increasing to 447 000 tonnes the quantity of bread-making rye held by the Danish intervention agency for which a standing invitation to tender for export has been opened Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1738/92 (2), and in particular Article 7 (6) thereof, Having regard to Commission Regulation (EEC) No 1836/82 of 7 July 1982 laying down the procedure and conditions for the disposal of cereals held by the interven ­ tion agencies (3), as last amended by Regulation (EEC) No 3043/91 (&lt;), Whereas Commission Regulation (EEC) No 1303/92 (*), as last as amended by Regulation (EEC) No 2096/92 (6), opened a standing invitation to tender for the export of 300 000 tonnes of bread-making rye held by the Danish intervention agency ; whereas, in a communication of 27 August 1992, Denmark informed the Commission of the intention of its intervention agency to increase by 147 000 tonnes the quantity for which a standing invitation to tender for export has been opened ; whereas the total quantity of bread-making rye held by the Danish intervention agency for which a standing invitation to tender for export has been opened should be increased to 447 000 tonnes ; Whereas this increase in the quantity put out to tender makes it necessary to alter the list of regions and quanti ­ ties in store ; whereas Annex I to Regulation (EEC) No 1303/92 must therefore be amended ; Article 1 Article 2 of Regulation (EEC) No 1303/92 is replaced by the following : 'Article 2 1 . The invitation to tender shall cover a maximum of 447 000 tonnes of bread-making rye to be exported to all third countries. 2. The regions in which the 447 000 tonnes of bread-making rye are stored are stated in Annex I to this Regulation.' Article 2 Annex I to Regulation (EEC) No 1303/92 is replaced by the Annex hereto. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 1 September 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 180, 1 . 7. 1992, p. 1 . 0 OJ No L 202, 9. 7. 1982, p. 23. 0 OJ No L 288, 18. 10. 1991 , p. 21 0 OJ No L 139, 22. 5 . 1992, p. 30. « OJ No L 210, 25. 7. 1992, p. 12. No L 256/6 Official Journal of the European Communities 2. 9. 92 ANNEX ANNEX I (tonnes) Place of storage Quantity Sjaelland/Falster 38 000 Fyn 44 400 Jylland 353 600 Sjaelland/Lolland 10 500'